Case 3:19-cv-14228-BRM-LHG Document 26 Filed 08/07/19 Page 1 of 2 PageID: 302



    Kevin H. Marino                       Adam B. Masef
    John A. Boyle                         Deputy Attorney General
    MARINO, TORTORELLA & BOYLE, P.C.      (609) 376-2955
    437 Southern Boulevard                Adam.Masef@law.njoag.gov
    Chatham, NJ 07928-1488                Stuart M. Feinblatt
    (973) 824-9300                        Assistant Attorney General
                                          (609) 376-3202
    OF COUNSEL:                           Stuart.Feinblatt@law.njoag.gov
    Derek L. Shaffer*                     GURBIR S. GREWAL
    William A. Burck*                     ATTORNEY GENERAL OF NEW
    Keith H. Forst*                       JERSEY
    QUINN EMANUEL URQUHART &              R.J. Hughes Justice Complex
      SULLIVAN, LLP                       P.O. Box 112
    1300 I Street NW, Suite 900           Trenton, New Jersey 08625
    Washington, DC 20005                  Attorney for Defendants
    (202) 538-8000

    Attorneys for Plaintiff               Attorneys for Defendants
    Americans for Prosperity



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

AMERICANS FOR PROSPERITY,

                 Plaintiff,               Civil Action No. 3:19-cv-14228

          v.

GURBIR GREWAL, et al.,                    JOINT ORDER REGARDING
                                          BRIEFING SCHEDULING FOR
                 Defendants.              MOTION FOR PRELIMINARY
                                          INJUNCTION AND EXTENDING
                                          DEFENDANTS’ TIME TO ANSWER,
                                          MOVE OR OTHERWISE RESPOND
                                          TO THE COMPLAINT

*
    Admitted pro hac vice.
Case 3:19-cv-14228-BRM-LHG Document 26 Filed 08/07/19 Page 2 of 2 PageID: 303




      Pursuant to this Court’s direction, the parties have conferred and agreed upon

a briefing schedule under which all briefing will be completed by noon on August

30, 2019, thereby facilitating the Court’s resolution of the pending request for

preliminary injunction in advance of Senate Bill No. 150 taking effect. Accordingly,

the parties having jointly proposed this schedule; and the Court having considered

the submissions of the parties; and good cause having been shown;

      IT IS on this __7th_day of__August______ 2019, ORDERED that:

      1.     Defendants shall file a Response to the Plaintiff’s Motion for

Preliminary Injunction by 5 p.m. on August 20, 2019.

      2.     Plaintiff shall file a Reply in support of the Motion for Preliminary

Injunction by 12 p.m. on August 30, 2019.

      3.     The Court will hold a hearing on the Motion for Preliminary Injunction

on September 17, 2019, at 10 a.m. in TRENTON (Clarkson S. Fisher Courthouse,

402 E. State St., Courtroom 1). Plaintiff shall have forty-five minutes to argue in

support of the application; Defendants shall have forty-five minutes to oppose the

application; Plaintiff shall have twenty minutes to respond to the opposition.

      4.     The Defendants shall answer, move or otherwise respond to the

Complaint no later than thirty (30) days following the entry of the Court’s order

deciding the Motion for Preliminary Injunction.

                                       /s/Brian R. Martinotti
                                       Hon. Brian R. Martinotti, U.S.D.J.
